UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

UNITED STATES OF AMERICA


             -against-                                        ORDER

                                                          18 Cr. 601 (PGG)
NERIDIO-JULIAN SUCRE,

                          Defendant.



PAULG. GARDEPHE, U.S.D.J.:

              It is hereby ORDERED that the sentencing of Defendant Sucre, previously

scheduled for January 16, 2020, will now occur on February 10, 2020 at 4:30 p.m. in

Courtroom 705 of the Thurgood Marshall United States Courthouse, 40 Foley Square, New

York, New York.

Dated: New York, New York
       January [{,2020

                                           SO ORDERED.




                                           Paul G. Gardephe
                                           United States District Judge
